Order filed, December 18, 2017.




                                           In The
                                   Court of Appeals
                                         For The
                              First District of Texas
                                       ____________

                                   NO. 01-17-00869-CV

                             MOISES GUZMAN, Appellant

                                              V.

             TEXAS BOARDS OF PARDONS AND PAROLES, Appellee


                        On Appeal from the 189th District Court
                                 Harris County, Texas
                             Trial Court Case 2017-40851


                                          ORDER
       The reporter’s record in this case was due 12/12/2017. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Amanda King, the official (or substitute) court reporter, to file the record
in this appeal, if any, within 30 days of the date of this order.


                                       PER CURIAM